Citation Nr: 1825146	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-16 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES


1.  Entitlement to an effective date prior to October 17, 2003 for the grant of service connection for chondromalacia patella of the right knee.

2.  Entitlement to an effective date prior to October 17, 2003 for the grant of service connection for chondromalacia patella of the left knee.

3.  Entitlement to an effective date prior to October 17, 2003 for the grant of service connection for epididymitis.

4.  Entitlement to an effective date prior to October 17, 2003 for the grant of service connection for cluster headaches.

5.  Entitlement to an effective date prior to October 17, 2003 for the grant of service connection for pseudofolliculitis.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2016, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.


FINDINGS OF FACT

1.  The January 1997 and July 2001 denials of service connection for the right knee disability became final, new and material evidence was not received within one year of its issuance, and the Veteran did not file a claim to reopen until October 17, 2003.

2.  The December 1981, January 1997 and July 2001 denials of service connection for the left knee disability became final, new and material evidence was not received within one year of its issuance, and the Veteran did not file a claim to reopen until October 17, 2003.

3.  The December 1981 denial of service connection for epididymitis became final, new and material evidence was not received within one year of its issuance, and the Veteran did not file a claim to reopen until October 17, 2003.

4.  The July 2001 denial of service connection for the cluster headaches, claimed as allergic rhinitis, became final, new and material evidence was not received within one year of its issuance, and the Veteran did not file a claim to reopen until October 17, 2003.

5.  The July 2001 denial of service connection for the pseudofolliculitis became final, new and material evidence was not received within one year of its issuance, and the Veteran did not file a claim to reopen until October 17, 2003.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 17, 2003, for service connection for chondromalacia patella of the right knee have not been met.  38 U.S.C. §§ 5110, 5107 (2012); 38 C.F.R. §§ 3.155, 3.400 (2017).

2.  The criteria for an effective date earlier than October 17, 2003, for service connection for chondromalacia patella of the left knee have not been met.  38 U.S.C. §§ 5110, 5107 (2012); 38 C.F.R. §§ 3.155, 3.400 (2017).

3.  The criteria for an effective date earlier than October 17, 2003, for service connection for epididymitis have not been met.  38 U.S.C. §§ 5110, 5107 (2012); 38 C.F.R. §§ 3.155, 3.400 (2017).

4.  The criteria for an effective date earlier than October 17, 2003, for service connection for headache clusters have not been met.  38 U.S.C. §§ 5110, 5107 (2012); 38 C.F.R. §§ 3.155, 3.400 (2017).

5.  The criteria for an effective date earlier than October 17, 2003, for service connection for pseudofolliculits have not been met.  38 U.S.C. §§ 5110, 5107 (2012); 38 C.F.R. §§ 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  With regard to the issue of an effective date earlier than October 17, 2003, for the award of service connection for the right knee disability, the left knee disability, epididymitis, cluster headaches, and pseudofolliculits stems from the initial grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice.

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran was also afforded VA examinations.

Given the foregoing, the Board will proceed to the merits of the appeal.




Effective Date

The Veteran contends that he is entitled to an earlier effective date of April 20, 2000 for the grant of service connection for right knee chondromalacia patella, left knee chondromalacia patella, epididymitis, cluster headaches, and pseudofolliculitis.  These issues currently have an effective date of October 17, 2003.  3/31/2000 Correspondence; 9/21/2016 Hearing Transcript, at 7, 9.

Legal Criteria

Generally, for an original claim or a claim reopened after final adjudication, the effective date can be no earlier than the date of the claim.  38 U.S.C. § 5110(a); see 38 C.F.R. § 3.400.  

The effective date for direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of claim, or date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(b)(2)(i); see 38 U.S.C. § 5110 (a); Lalonde v. West, 12 Vet. App. 377, 382(1999) (finding, generally, that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").

If new and material evidence other than service department records is received within the appeal period or prior to an appellate decision, the effective date will be as though the former decision had not been rendered.  For a claim to reopen after a prior final disallowance, where new and material evidence is received after a final disallowance, the effective date will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.156 (b), 3.400(q), (r).

In the case of a petition to reopen a previously denied claim for service connection, the pertinent regulations governing new and material evidence require VA to reconsider previously denied claims on the merits whenever relevant service records unavailable at the time of the last final rating decision are submitted.  38 C.F.R. § 3.156 (c); Vigil v. Peake, 22 Vet. App 63 (2008).  Only if the VA grants benefits resulting from reconsideration of the merits under § 3.156(c)(1) must it consider an earlier effective date under subsection (c)(3).  Blubaugh v. McDonald, 773 F.3d 1310, 1314 (Fed. Cir. 2014).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).

Effective March 24, 2015, claims are required to be filed on standard forms, thus eliminating constructive receipt of claims and informal claims.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  This case involves dates prior to March 24, 2015, so the regulations in place prior to that date are applicable and are referred to in this section.

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  A claim for VA compensation must generally be in the form prescribed by the VA Secretary.  See 38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, however, received from the claimant, or certain specified individuals on the claimant's behalf, that indicates intent to apply for a benefit, and identifies that benefit, may be considered an informal claim.  38 C.F.R. § 3.155(a).

Thus, the essential elements for any claim, whether formal or informal, are 
(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an application or claim for benefits and is required to identify and act on informal claims for benefits.  See 38 C.F.R. § 3.1 p) (2016); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Chondromalacia Patella Right Knee

On September 18, 1996, the Veteran filed his initial service connection claim for his right knee disability.  A January 1997 rating decision denied service connection.  The Veteran did not appeal this decision nor provide new evidence within a year.  Thus, it became final.  09/18/1996 VA 21-4138 Statement in Support of Claim; 1/28/1997 Rating Decision.

On May 2, 2000, the Veteran requested that his claim for right knee disability be reopened.  His claim was again denied in a July 2001 rating decision.  He did not appeal the decision nor provide new evidence within a year.  That decision became final.  5/2/2000 Correspondence; 7/5/2001 Rating Decision.

On October 17, 2003, the Veteran again asked that his claim be reopened, referencing his earlier April 2000 letter.   He indicated that he submitted or thought he submitted a notice of disagreement.  10/17/2003 Correspondence.

Subsequently, entitlement to service connection for chondromalacia patella of the right knee was granted in a November 2007 rating decision.  An effective date of October 17, 2003 was assigned, which was the date the Veteran's informal claim was received.

The Veteran maintains that he should be awarded an effective date in 2000 because that is when his claim was reopened.  However, the July 2001 rating decision became final and thus the use of that date of claim is precluded by law.

After consideration of the contentions and the evidence, the Board finds that the October 17, 2003 effective date for service connection for the right knee disability is the earliest possible effective date that can be assigned.  Again, due to the finality of the July 2001 rating decision, an effective date could not precede that determination.  Moreover, no claim is of record dated between July 2001 and October 17, 2003. 

Chondromalacia Patella Left Knee

The Veteran first filed a claim for his left knee disability in July 1981.  The claim was denied in a December 1981 rating decision.  He appealed the decision and a statement of the case was issued in January 1982.  He did not file an appeal or submit new evidence in the given time period and the December 1981 rating decision became final.  7/30/1981 VA 21-526; 12/04 1981 Rating Decision; 1/5/1982 VA 21-4138; 1/27/1982 SOC.

The Veteran filed a claim to reopen in September 1996 and was denied in a January 1997 rating decision for lack of new and material evidence.  He did not appeal this decision nor provide new evidence within a year.  The decision became final.  09/18/1996 VA 21-4138 Statement in Support of Claim; 1/28/1997 Rating Decision.

On May 2, 2000, the Veteran again requested to reopen his claim for left knee disability.  His claim was again denied for lack of new and material evidence in a July 2001 rating decision.  He did not appeal the decision nor provide new evidence within a year.  That decision became final.  5/2/2000 Correspondence; 7/5/2001 Rating Decision.

As previously noted, on October 17, 2003, the Veteran asked that his letter dated April 20, 2000 (May 2, 2000 correspondence) be accepted as a request to reopen his claim.  He indicated that he submitted or thought he submitted a notice of disagreement.  10/17/2003 Correspondence.

Subsequently, entitlement to service connection for chondromalacia patella of the left knee was granted in a November 2007 rating decision.  An effective date of October 17, 2003 was assigned, which was the date the Veteran's informal claim was received.  11/28/2007 Rating Decision.

After review of the competent evidence, the Board finds that the appropriate effective date for the grant of service connection is October 17, 2003.  There is no basis for an earlier effective date based on the facts in this case, discussed in pertinent part above.

Epididymitis

The Veteran first filed a claim for epididymitis in July 1981.  The claim was denied in a December 1981 rating decision.  He appealed the decision and a statement of the case was issued in January 1982.  He did not file an appeal or submit new evidence in the given time period and the December 1981 rating decision became final.  7/30/1981 VA 21-526; 12/04 1981 Rating Decision; 1/5/1982 VA 21-4138; 1/13/1982 SOC.

On February 10, 2004, the Veteran requested to reopen his claim for epididymitis.  Entitlement to service connection for epididymitis was granted in a November 2007 rating decision.  An effective date of October 17, 2003 was assigned.  2/10/2004 VA 21-4138. 11/28/2007 Rating Decision.

After review of the competent evidence, the Board finds that an earlier effective date of service connection cannot be granted prior to October 17, 2003.  Indeed, no claim is of record following the final denial in 1981 and the request to reopen on October 17, 2003.

Cluster Headaches and Pseudofolliculitis

On May 2, 2000, the Veteran filed an informal claim for cluster headaches (claimed as allergic rhinitis) and pseudofolliculitis.  Both disorders were denied in a July 2001 rating decision.  He did not appeal the decision nor provide new evidence within a year.  That decision became final.  5/2/2000 Correspondence; 7/5/2001 Rating Decision.

As previously described, on October 17, 2003, the Veteran asked that his letter dated April 20, 2000 (May 2, 2000 correspondence) be accepted as a request to reopen his claim.  He indicated that he submitted or thought he submitted a notice of disagreement.  10/17/2003 Correspondence.

Subsequently, entitlement to service connection for cluster headaches and pseudofolliculitis were granted in a November 2007 rating decision.  An effective date of October 17, 2003 was assigned, which was the date the Veteran's informal claim was received.  11/28/2007 Rating Decision.

After review of the competent evidence, the Board finds that the appropriate effective date for the grant of service connection for cluster headaches and pseudofolliculitis is October 17, 2003.  Indeed, no claim is of record following the final denial in July 2001 and the request to reopen on October 17, 2003.


ORDER

An effective date prior to October 17, 2003 for the grant of service connection for cluster headaches is denied.

An effective date prior to October 17, 2003 for the grant of service connection for chondromalacia patella of the right knee is denied.

An effective date prior to October 17, 2003 for the grant of service connection for chondromalacia patella of the left knee is denied.

An effective date prior to October 17, 2003 for the grant of service connection for epididymitis is denied.

An effective date prior to October 17, 2003 for the grant of service connection for pseudofolliculitis is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


